Los hechos están expresados en la opinión.
El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
. Siendo Asunción Delgado casado en segundas nupcias pro-movió en la Corte Municipal de Fajardo la tramitación de un expediente para acreditar la posesión de un solar que compró siendo viudo y de la casa que en él fabricó. Dictada resolución aprobando la información posesoria y presentado el expe-diente original en el Registro de la Propiedad de Humacao para su inscripción, el registrador la negó por los siguientes defectos insubsanables:
Primero: porque del expediente no aparece devuelta al se-cretario de la corte municipal la cédula original de citación que ha debido librar dicho funcionario por orden de la corte para la citación de los colindantes y del Fiscal: por no conte-ner la declaración jurada el diligenciamiento de la citación hecha por el abogado del promovente la afirmación de que'no es parte en la acción ni el lugar, día y hora en que se hicieron las citaciones.
*488Segundo: porque de la moción inicial no resulta el tiempo que lleva de posesión para poder determinar si la adquisición debe reputarse como bien propio o de la sociedad de ganan-ciales con su primera esposa.
Tercero: porque los testigos no contraen sus declaraciones al tiempo que baya durado la posesión, ni acreditaron su cua-lidad de propietarios con la presentación de documentos.
También consignó el registrador los siguientes defectos subsanables:
Primero: el no haber expresado el anterior dueño su estado civil para poder conocer si al vender el inmueble, siendo casado, lo verificó con el consentimiento expreso de su esposa. ■
Segundo: el de no constar certificada la resolución final por el secretario de la corte municipal.
Al establecer Asunción Delgado este recurso contra la negativa de inscripción ha presentado también ciertos docu-mentos inscritos que se refieren a otra finca suya.
En apoyo del primer defecto insubsanable cita en su nota el registrador el artículo 92 del Código de Enjuiciamiento Civil, enmendado por la ley No. 70 de 1911, según el cual la cédula de citación ya sea diligenciada por el marshal o por otra persona deberá ser devuelta con su diligenciamiento al dorso a la oficina del secretario que la expidió. En este caso no figura en el expediente que se trata de inscribir la cédula que debió librar el secretario para la citación de los colindantes y del Fiscal, requisito que es necesario, porque según dijimos en el caso de Torres & Enseñat v. Alfaro, 24 D. P. R. 734, ante precepto tan terminante es indiscutible que cualquiera que sea quien haga la citación, debe devolver la cédula diligenciada a la oficina del secretario de la corte en los términos prevenidos por la ley, pues sólo con examen del diligenciado del em-plazamiento podrá saberse si la corte ha adquirido-jurisdicción sobre la persona del demandado; razonamiento que también es aplicable al caso presente pues por la cédula de citación y su diligenciamiento podrá conocer el juez que ha de resolver el *489expediente si fueron debidamente citados los colindantes y el Fiscal.
En cuanto a los otros dos fundamentos del primer defecto insubsanable, como en' el diligenciado de la citación obran-te en el expediente no se hace constar que la persona que lo practicó no era parte en la acción, ni tampoco el lugar, día y hora en que se llevó a efecto, todo lo cual es necesario según declaramos en el caso de Andino v. Knight, 20 D. P. R. 201, para que el diligenciamiento de la citación pueda considerarse bueno por haberse cumplido con los requisitos legales, debe-mos declarar que esas faltas impiden la inscripción.
Los defectos segundo y tercero también están bien consig-nados porque exigiendo las reglas 4a. y 5a. del No. 3 del artí-culo 391 de la Ley Hipotecaria que en el escrito inicial se ex-prese el tiempo que se lleve de posesión y que los testigos con-traigan sus declaraciones al hecho de poseer los bienes en nom-bre propio el que promueva el expediente y el tiempo que haya durado la posesión, por no contener esos extremos en este caso la petición y las declaraciones de los testigos se ha in-fringido el artículo y reglas citados y se hace imposible deter-minar si el solar y la casa de que se trata tienen el concepto de bienes gananciales con la primera esposa, o de privativos del viudo, circunstancias que deben constar en el registro. Ramos v. El Registrador, 18 D. P. R. 16. 4 Galindo y Escosura, pág. 592, 4a. Ed. Según la Eesolución de la Dirección de los Ee-gistros de 18 de mayo de 1877 el no expresarse el tiempo de posesión es defecto que impide la inscripción; y si bien en este caso se dice en la petición que Asunción Delgado compró el solar siendo viudo y que los testigos declararon ser cierto cuanto se dice en la petición, sin embargo esto no es suficiente para cumplir el requisito de la ley pues no sirve para deter-minar cuanto tiempo lleva de posesión. La cita que del caso de Carrillo v. El Registrador, 21 D. P. R. 434, hace el recurrente respecto de éste particular, no tiene aplicación porque en ese caso fué un solo testigo el que dejó de declarar sobre la po-*490sesión del peticionario. También indica el recurrente que la consignación -de estos defectos se debe a no recordar el re-gistrador que -los documentos que acompaña con el recurso habían sido inscritos por. él en su registro.
Esos documentos se refieren a otra finca distinta y el re-gistrador sólo debe tener en cuenta para inscribir o denegar, los documentos que se le presenten y lo que resulte de sus libros en cuanto a la misma finca, por lo que no tenía necesidad de recordar ni de examinar lo que constase en los asientos de otra finca. Nosotros' tampoco tenemos que considerar al resolver el recurso documentos que el registrador no tuvo en cuenta al hacer su calificación, pero aparte de todo esto lo único que demuestran dichos documentos es que la madre de la primera esppsa del peticionario había renunciado sus derechos como heredera de su hija y que esa renuncia se inscribió en cuanto a otra finca del recurrente, acto que no sirve para de-terminar si la finca objeto del expediente posesorio pertenece exclusivamente a Asunción Delgado o a la sociedad de ga-. nanciales con su primera esposa.
El que no conste del expediente cuya inscripción se pre-tende que los testigos no presentaron documentos para acre-ditar su cualidad de propietarios no es motivo para denegar la inscripción, ni para estimar siquiera que existe un defecto sub-sanable, porque habiendo declarado los testigos bajo jura-mento que son propietarios y habiendo creído el juez sus de-claraciones toda vez que aprobó la información posesoria, es de aplicación el caso de Ramos v. El Registrador, supra, y la cita que en él se hace de la resolución de la Dirección G-eneral de los Registros de España de 8 de marzo de 1892 basada en que la apreciación de la cualidad y circunstancias de los tes-tigos que intervienen en un expediente posesorio está exclu-sivamente sometida al juez que dirige la información y admite como buenas las declaraciones de aquéllos, a cuyo objeto es árbitro de exigirles los documentos que repute necesarios para dejar acreditadas las condiciones determinantes de idoneidad *491legal, y que una vez establecida por el juzgador debe respe-tarse su condición por el registrador.
De los dos defectos calificados como subsanables sólo uno es materia de recurso, el que se funda en no constar el estado civil del vendedor para conocer si, siendo casado, verificó la venta con consentimiento de su consorte. Tal requisito no es necesario porque tratándose de acreditar y de inscribir úni-camente la posesión, este era el hecho que debía alegar y probar, por lo que no tenía que acreditar que la había adquirido por título capaz de transmitir el dominio.
La nota recurrida debe ser confirmada en cuanto esté de acuerdo con esta opinión.

Confirmada la nota recurrida en cuanto está de acuerdo con la opinión.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.